COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 YOUNG WOMEN’S CHRISTIAN                       §              No. 08-14-00302-CV
 ASSOCIATION OF EL PASO DEL
 NORTE,                                        §                 Appeal from the

                      Appellant,               §           County Court at Law No. 3

 v.                                            §            of El Paso County, Texas

 JEREMY JORDAN,                                §             (TC# 2014-DCV1190)

                      Appellee.             §
                                          ORDER

       The Court GRANTS the Appellant’s fourth motion for extension of time within which to

file the brief until March 11, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. S. Anthony Safi, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before March 11, 2015.

       IT IS SO ORDERED this 19th day of February, 2015.


                                                   PER CURIAM


Before McClure, C.J., Rodriguez, and Hughes, JJ.